Case 1:16-cv-06728-CM-SDA Document 258-1 Filed 06/16/20 Page 1 of 8




                  EXHIBIT 1
    Case 1:16-cv-06728-CM-SDA Document 258-1 Filed 06/16/20 Page 2 of 8




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


IN RE SIGNET JEWELERS LIMITED                      Civil Action No. 1:16-cv-06728-CM-SDA
SECURITIES LITIGATION




         DECLARATION OF JACQUELINE H. RAY, SPECIAL ASSISTANT
    ATTORNEY GENERAL, LEGAL COUNSEL TO THE PUBLIC EMPLOYEES’
            RETIREMENT SYSTEM OF MISSISSIPPI, IN SUPPORT OF:
       (I) LEAD PLAINTIFF’S MOTION FOR FINAL APPROVAL OF CLASS
      ACTION SETTLEMENT AND PLAN OF ALLOCATION; AND (II) LEAD
          COUNSEL’S MOTION FOR AN AWARD OF ATTORNEYS’ FEES
                        AND LITIGATION EXPENSES

        I, Jacqueline H. Ray, hereby declare under penalty of perjury as follows:

        1.     I am a Special Assistant Attorney General in the Office of the Attorney

General of the State of Mississippi (the “OAG”). The OAG serves as legal counsel to the

Public Employees’ Retirement System of Mississippi (“MissPERS”), the Court-appointed

Lead Plaintiff in this securities class action (the “Action”).1 As counsel for MissPERS,

the OAG is responsible for, among other things, providing legal representation to

MissPERS in securities and corporate governance litigation, including managing

MissPERS’s relationship with outside counsel.          Under Mississippi constitutional,

statutory, and common law, the OAG has the full executive authority to bring, decide, and

1
  Unless otherwise defined in this declaration, all capitalized terms have the meanings
defined in the Stipulation and Agreement of Settlement dated March 16, 2020, and
previously filed with the Court. See ECF No. 247-1.
     Case 1:16-cv-06728-CM-SDA Document 258-1 Filed 06/16/20 Page 3 of 8




settle cases on behalf of MissPERS. I submit this declaration in support of: (i) Lead

Plaintiff’s motion for final approval of the proposed Settlement and approval of the

proposed Plan of Allocation; and (ii) Lead Counsel’s motion for an award of attorneys’

fees and Litigation Expenses. I have personal knowledge of the matters set forth in this

declaration and, if called upon, I could and would testify competently thereto.

         2.     MissPERS is a governmental defined-benefit pension plan established for

the benefit of the current and retired employees of the State of Mississippi. MissPERS is

responsible for the retirement income of employees of the State, including current and

retired employees of the State’s public school districts, municipalities, counties,

community colleges, state universities, libraries, and water districts. MissPERs provides

benefits to over 107,000 retirees and beneficiaries, manages over $28.2 billion in net

assets for its beneficiaries, and is responsible for providing retirement benefits to more

than 224,000 active and inactive members.

I.       MissPERS’s Oversight of the Action

         3.     I am aware of and understand the requirements and responsibilities of a

lead plaintiff in a securities class action, including those set forth in the Private Securities

Litigation Reform Act of 1995 (the “PSLRA”). As legal counsel to MissPERS, I have

overseen MissPERS’s service as lead plaintiff in several securities class actions.

         4.     The OAG retained Bernstein Litowitz Berger & Grossmann LLP

(“BLB&G”) as one of MissPERS’s portfolio monitoring counsel through a formal vetting

process. Through that process, the OAG determined that BLB&G was qualified and




                                               2
 Case 1:16-cv-06728-CM-SDA Document 258-1 Filed 06/16/20 Page 4 of 8




adequate to conduct portfolio monitoring services for MissPERS and to represent

MissPERS in securities litigation if the OAG chose to seek involvement in such cases.

       5.      On July 27, 2017, the Court issued an Order appointing MissPERS as

“Lead Plaintiff” in the Action pursuant to the PSLRA, and approving BLB&G as “Lead

Counsel” in the Action. On behalf of MissPERS, I among others at the OAG, had regular

communications with BLB&G throughout the litigation. MissPERS, through my active

and continuous involvement, as well as the involvement of others as detailed below,

closely supervised, carefully monitored, and was actively involved in all material aspects

of the prosecution and resolution of the Action. The OAG received periodic status

reports from BLB&G on case developments and participated in regular discussions with

attorneys from BLB&G concerning the prosecution of the Action, the strengths of and

risks to the claims, and potential settlement. In particular, throughout the course of this

Action, I and/or other employees of the OAG: (i) regularly communicated with BLB&G

by email and telephone calls regarding the posture and progress of the case; (ii) reviewed

and commented on all significant pleadings and briefs filed in the Action; (iii) oversaw

MissPERS’s involvement in the discovery process, including the production of the nearly

200,000 pages of documents produced to Defendants in response to their requests;

(iv) participated in the mediation process and consulted with BLB&G concerning the

settlement negotiations that occurred at, and following, the mediation sessions that

ultimately led to the agreement in principle to settle the Action; and (v) evaluated and

approved the proposed Settlement for $240,000,000 in cash.




                                            3
  Case 1:16-cv-06728-CM-SDA Document 258-1 Filed 06/16/20 Page 5 of 8




       6.      George W. Neville, former Special Assistant Attorney General in the OAG,

and Lorrie Tingle, CFA, former Chief Investment Officer of MissPERs, were also

deposed in this Action in connection with Lead Plaintiff’s motion for class certification. I

personally attended the deposition of Mr. Neville conducted in New York City.

       7.      I also traveled to New York City to attend the mediation sessions

conducted before former United States District Judge Layn R. Phillips on November 18,

2019 and January 7, 2020, and Mary Jo Woods, Special Assistant Attorney General in the

OAG, traveled to New York City to attend the mediation session conducted before Judge

Phillips on December 9, 2019. In addition, the OAG, on behalf of MissPERS, evaluated

and approved the mediator’s recommendation issued by Judge Phillips that the Action be

settled for $240,000,000 in cash.

II.    MissPERS Strongly Endorses Approval of the Settlement

       8.      Based on its involvement throughout the prosecution and resolution of the

Action, MissPERS believes that the proposed Settlement is fair, reasonable, and adequate

to the Class. MissPERS believes that the proposed Settlement represents an outstanding

recovery for the Class, particularly in light of the substantial risks and uncertainties of a
trial and continued litigation in this case.     Therefore, MissPERS strongly endorses

approval of the Settlement by the Court.

III.   MissPERS Fully Supports Lead Counsel’s Motion for an Award
       of Attorneys’ Fees and Litigation Expenses

       9.      While it is understood that the ultimate determination of Lead Counsel’s

request for attorneys’ fees and expenses rests with the Court, MissPERS believes that

Lead Counsel’s request for an award of attorneys’ fees in the amount of 25% of the

Settlement Fund, net of Court-approved Litigation Expenses, is reasonable in light of the



                                             4
 Case 1:16-cv-06728-CM-SDA Document 258-1 Filed 06/16/20 Page 6 of 8




result achieved in the Action, the risks undertaken, and the quality of the work performed

by Plaintiff’s Counsel on behalf of Lead Plaintiff and the Class. MissPERS has evaluated

the fee request by considering the substantial recovery obtained for the Class in this

Action, the risks of the Action, and its observations of the high-quality work performed

by Plaintiff’s Counsel throughout the litigation, and has authorized this fee request to the

Court for its ultimate determination.

       10.     MissPERS further believes that Plaintiff’s Counsel’s Litigation Expenses

are reasonable and represent costs and expenses necessary for the prosecution and
resolution of the claims in the Action. Based on the foregoing, and consistent with its

obligation to the Class to obtain the best result at the most efficient cost, MissPERS fully

supports Lead Counsel’s motion for an award of attorneys’ fees and Litigation Expenses.

       11.     MissPERS understands that reimbursement of a lead plaintiff’s reasonable

costs and expenses is authorized under the PSLRA. For this reason, in connection with

Lead Counsel’s request for an award of Litigation Expenses, MissPERS seeks

reimbursement for the costs and expenses that it incurred directly relating to its

representation of the Class in the Action, which includes time that ordinarily would have

been dedicated to the work of the OAG, and thus represented a cost to the OAG.

       12.     My primary responsibility at the OAG involves work on outside litigation

to recover monies for state agencies that the OAG represents. As discussed above, I and
others in the OAG participated in the prosecution and settlement of the Action. Below is

a table listing myself and other OAG personnel who contribution to the litigation,

together with a conservative estimate of the time that we spent and our effective hourly




                                             5
    Case 1:16-cv-06728-CM-SDA Document 258-1 Filed 06/16/20 Page 7 of 8




rates2:

           Personnel                Hours                 Rate                  Total
    Jacqueline H. Ray               82.40                 $250               $20,600.00
    Mary Jo Woods                   18.50                 $260                $4,810.00
    TOTAL                          100.90                                    $25,410.00

MissPERS therefore seeks reimbursement of $25,410.00, which reflects its reasonable

costs and expenses directly related to its representation of the Class in this Action.

IV.       Conclusion

          13.   In conclusion, MissPERS, the Court-appointed Lead Plaintiff, was

intimately involved throughout the prosecution and settlement of the Action. MissPERS

strongly endorses the Settlement as fair, reasonable, and adequate, and believes it

represents an excellent recovery for the Class in light of the risks of continued litigation.

MissPERS further supports Lead Counsel’s request for an award of attorneys’ fees and

Litigation Expenses to Plaintiff’s Counsel, and believes that it represents fair and

reasonable compensation for counsel in light of the recovery obtained for the Class, the

substantial work conducted, and the litigation risks. And finally, MissPERS requests

reimbursement for the expenses of the OAG under the PLSRA as set forth above.

Accordingly, MissPERS respectfully requests that the Court approve: (i) Lead Plaintiff’s

motion for final approval of the proposed Settlement and approval of the proposed Plan

of Allocation; and (ii) Lead Counsel’s motion for an award of attorneys’ fees and

Litigation Expenses.



2
  For OAG personnel, the hourly rates are the same as (or similar to) the rates that have
been accepted by courts throughout the country when MissPERS has requested
reimbursement of its attorney time.




                                              6
 Case 1:16-cv-06728-CM-SDA Document 258-1 Filed 06/16/20 Page 8 of 8




       I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct, and that I have authority to execute this declaration

on behalf of MissPERS.
                      12 day of June, 2020.
       Executed this ____th



                                                 Jacqueline H. Ray
                                              ___________________________
                                              Jacqueline H. Ray
                                              Special Assistant Attorney General

                                              Legal Counsel to the Mississippi Public
                                              Employees’ Retirement System




                                             7
